In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00077-CV


                      IN RE TORI BROOKE PATRICK, RELATOR

           OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                   February 26, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Relator, Tori Brooke Patrick, asks that this court “issue [a] writ of mandamus to the

Sheriff of Randall County, Texas, ordering and directing him to immediately effect transfer

of [Relator] to the Texas Department of Criminal Justice for execution of sentence.” We

dismiss.

      Our original jurisdiction to issue writs of mandamus is limited to issuing writs

directed at certain judges and issuing writs to enforce our jurisdiction. TEX. GOV’T CODE

ANN. § 22.221(b) (West Supp. 2018); In re Lee, No. 07-18-00217-CV, 2017 Tex. App.

LEXIS 11700, at *2 (Tex. App.—Amarillo Dec. 14, 2017, orig. proceeding) (per curiam)

(mem. op.). A county sheriff does not fall within the former category. See In re Griggs,

No. 06-15-00096-CV, 2015 Tex. App. LEXIS 5799, at *1 (Tex. App.—Texarkana June 10,
2015, orig. proceeding) (mem. op.). Furthermore, nothing in Relator’s petition indicates

that the county sheriff in question is undertaking measures that interfere with our

jurisdiction over a proceeding pending in this court. Consequently, we lack jurisdiction

over Relator’s petition for writ of mandamus and dismiss it for that reason.



                                                Per Curiam




                                            2